Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 1 of 19 PageID #: 192



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 Stacie A. Mikhael, individually and
 on behalf of those similarly situated,
                                                     Memorandum and Order
                   Plaintiff,
                                                     20-CV-02908(KAM)(RLM)
      -against-


 Credit Corp Solutions Inc.,

                Defendant.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiff Stacie A. Mikhael (“Mikhael” or “Plaintiff”)

 filed this putative class action lawsuit alleging that the

 defendant’s February 20, 2020, collection letter (“Letter”)

 violated the Fair Debt Collections Practices Act (“FDCPA”), 15

 U.S.C. § 1692 et seq.      (See Pl. Compl. (“Compl.”) Ex. 1 Letter,

 ECF No. 1-1.)     Plaintiff specifically alleged the Letter violated

 sections 1692e, e(5), and e(10) of the FDCPA because the Letter

 “threatens” to refer Plaintiff’s unpaid account for attorney

 review for possible legal options, when in fact the defendant did

 not forward, and never intended to forward, Plaintiff’s account to

 an attorney. (Compl. at ¶¶ 36-43.)         Defendant Credit Corp.

 Solutions, Inc. (“Defendant”), brought a motion to dismiss for

 failure to state a claim pursuant to Federal Rule of Civil

 Procedure 12(b)(6). (Def.’s Mem. of Law (“Def.’s Mem.”) at 1., ECF

 No. 24-1.)     Defendant argues that the Letter plainly does not
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 2 of 19 PageID #: 193



 threaten legal action, but instead only indicates the possibility

 of a referral to an attorney for review and possible legal

 options, which is not actionable in the Second Circuit under

 Section 1692e(5).      (See Def.’s Mem. at p. 1.)

             For the reasons herein, Defendant’s motion to dismiss

 is GRANTED.



                                  Background

             The following facts are drawn from Plaintiff’s complaint

 and documents that are either incorporated by reference in the

 complaint or that are integral to the complaint.           These facts “are

 assumed to be true for purposes of this motion.”           See Hanover

 Specialties, Inc. v. Les Revêtements Polyval Inc., No.

 19CV3732KAMCLP, 2021 WL 964970, at *1 (E.D.N.Y. Mar. 15,

 2021)(citing DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d

 Cir. 2010).)

             Plaintiff is alleged to owe a debt in the amount of

 $26,567.39, that was assigned or otherwise transferred to

 Defendant Credit Corp for collection.         (Compl. at ¶¶ 21, 25, 36.)

 At the time of assignment or transfer to Defendant, the alleged

 debt was in default.      (Id. ¶ 26.)     In an effort to collect on the

 debt, Defendant sent the Letter, dated February 20, 2020, to

 Plaintiff.     (Id. ¶ 27.)    Plaintiff attached a true and accurate


                                       2
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 3 of 19 PageID #: 194



 copy of the Letter as Exhibit 1 to the complaint.           (Id.; Letter.)

 The Letter conveyed information regarding the alleged debt, and

 was received and read by Plaintiff.         (Compl. at ¶¶ 28, 20; Letter

 at p. 1.)

             The Letter is labeled “Pre-Legal Notice.”         (Compl. at ¶

 35; Letter at p. 1, ECF No. 1-1) The Letter states in part,

       We are writing to inform you that your account has been
       referred to our Pre-Legal Department. We have been
       unsuccessful in establishing a resolution to your account
       and have not received any significant payment from you to
       reduce your outstanding balance of $26,567.39.

 (Compl. at ¶ 36; ECF No. 1-1 at p. 1.)         The Letter also states:

       Please note that you account meets our legal referral
       criteria and is eligible to be referred to an attorney. If
       payment is not received we will be sending your account to
       a law firm to be reviewed by an attorney for possible legal
       options. If you are unable to make the full payment or have
       any queries in relation to your account you should contact
       out Pre-Legal Department immediately quoting reference DT
       30388063.

 (Compl. at ¶ 37; Letter at p. 1.)         The Letter also includes:

 information regarding Plaintiff’s account, a toll free telephone

 number for Credit Corp’s DBA (“doing business as”) entity, Tasman

 Credit, an email address for Tasman Credit, Tasman Credit’s

 website, office hours, instructions for methods of payment,

 including for direct debit, online and by mail, a New York City

 Department of Consumer Affairs License Number, and a Privacy

 Notice.    (Letter at p. 1-2.)



                                       3
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 4 of 19 PageID #: 195



                             Procedural History

       Plaintiff filed the complaint in this case on July 1, 2020.

 (See Compl.)     On August 14, 2020, Defendant filed a motion for a

 pre-motion conference, seeking leave to file a motion to

 dismiss, which Plaintiff opposed.         (See Def.’s Req. Letter, ECF

 No. 9; Def.’s Letter Resp. in Opp’n, ECF No. 11.)           The court

 granted the motion for a pre-motion conference on August 20,

 2020.

       During the pre-motion conference held on August 27, 2020,

 Plaintiff clarified that “Plaintiff’s allegation is that the

 collection letter is misleading because it states that Defendant

 ‘will be sending’ Plaintiff’s account ‘to a law firm’ for review

 (see ECF No. 1 -1), and upon Plaintiff’s information and belief,

 Defendant did not do so.”       (Min. Entry, Aug. 27, 2020.) As

 described in the minute entry for the pre-motion conference held

 on August 27, 2020, “Plaintiff’s counsel agreed that if

 Defendant sent Plaintiff’s account to a law firm for review,

 Plaintiff would not be able to state a claim.”           (Id.)   Also

 during this pre-motion conference, Defendant’s counsel agreed to

 provide Plaintiff’s counsel with proof of the referral to a law

 firm by September 3, 2020; Plaintiff would then file either a

 notice of dismissal or a stipulation of dismissal, or a letter




                                       4
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 5 of 19 PageID #: 196



 explaining why the information provided by Defendant’s counsel

 was insufficient, by September 10, 2020.          (Id.)

       Plaintiff filed a letter on September 1, 2020, indicating

 that, as Defendant had advised Plaintiff “that it is unwilling

 to provide any information with regard to the attorney

 referral,” Plaintiff intended to prosecute the case.            (Pl.’s

 Sept. 1, 2020, Letter, ECF No. 15.)         The Court adopted

 Defendant’s proposed briefing schedule for Defendant’s motion to

 dismiss on September 14, 2020.

       Plaintiff filed an amended complaint on November 16, 2020

 (Am. Compl., ECF No. 18).       Plaintiff also filed with Defendant’s

 consent, a motion for extension of time, to file her opposition

 to Defendant’s motion to dismiss and a request to withdraw her

 amended complaint, both of which the court granted on November

 25, 2020.    (Pl.’s Nov. 25, 2020, Letter Mot., ECF No. 19.)           On

 December 3, 2020, Plaintiff then filed a motion for leave to

 amend her complaint, a stay of consideration of Defendant’s

 motion to dismiss pending the decision on her motion for leave

 to amend, and a request for a pre-motion conference.            (Pl.’s

 Dec. 3, 2020, Letter Mot., ECF No. 21.)         Defendant filed a

 response in opposition to the Plaintiff’s motion to amend and




                                       5
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 6 of 19 PageID #: 197



 stay on December 9, 2020.       (Def.’s Resp. to Def.’s Dec. 3, 2020,

 Letter Mot., ECF No. 22.)

       The court held a pre-motion conference on December 10,

 2020, and denied Plaintiff’s request to amend her complaint, as

 Plaintiff offered no reason why she sought to amend her

 complaint after her counsel previously declined an opportunity

 to do so at the August 27, 2020 pre-motion conference, and after

 Defendant had expended resources briefing its motion to dismiss

 the original complaint.       The following day, Plaintiff filed a

 letter stating that Plaintiff would not seek to amend her

 complaint after the motion to dismiss was decided.           (See Pl.’s

 Dec. 11, 2020, Letter, ECF No. 23.)

       The fully briefed motion to dismiss was filed on December

 17, 2020, and included Defendant’s motion to dismiss and

 memorandum in support (Def.’s Mot., ECF No. 24; Def.’s Mem., ECF

 No. 24-1), Plaintiff’s opposition to the motion to dismiss,

 (Pl.’s Mem., ECF No. 25,), Defendant’s reply (Def.’s Reply, ECF

 No. 26), and Defendant’s request for oral argument on the motion

 (Def.’s Hr’g Req., ECF No. 28).        The court granted Defendant’s

 motion for oral argument on December 18, 2020, and heard




                                       6
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 7 of 19 PageID #: 198



 arguments from both parties regarding Defendant’s motion to

 dismiss on June 7, 2021, at 2:00 pm.



                               Legal Standards

    I.     Motion to Dismiss Standard

         Plaintiff’s complaint must be dismissed if it fails to

 state a claim upon which relief may be granted.           Fed. R. Civ. P.

 12(b)(6).     When considering a motion to dismiss under Rule

 12(b)(6), a district court must “accept as true all factual

 statements alleged in the complaint and draw all reasonable

 inferences in favor of the non-moving party.”          McCarthy v. Dun &

 Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007) (citation

 omitted).     The court, in evaluating the motion to dismiss, may

 refer to “documents attached to the complaint as an exhibit or

 incorporated in it by reference, to matters of which judicial

 notice may be taken, or to documents either in plaintiffs’

 possession or of which plaintiffs had knowledge and relied on in

 bringing suit.”     Brass v. Am. Film Tech., Inc., 987 F.2d 142,

 150 (2d Cir. 1993) (internal citations omitted); see also

 Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)

 (“[A] plaintiff’s reliance on the terms and effect of a document

 in drafting the complaint is a necessary prerequisite to the

 court’s consideration of the document on a dismissal motion;


                                       7
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 8 of 19 PageID #: 199



 mere notice or possession is not enough.”) (internal citations

 omitted.)

       To survive a motion to dismiss pursuant to Rule 12(b)(6), a

 complaint must contain sufficient factual matter, that when

 accepted as true, “state[s] a claim to relief that is plausible

 on its face.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).     “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the

 conduct alleged.”      Id.   A complaint that provides only “labels

 and conclusions” or “a formulaic recitation of the elements of a

 cause of action will not do.”        Twombly, 550 U.S. at 555.      The

 factual allegations in the complaint, when presumed true, “must

 be enough to raise a right to relief above the speculative

 level…(even if doubtful in fact).”         Id.

    II.     The FDCPA and the “Least Sophisticated Consumer” Standard

       A.     FDCPA

       Plaintiff alleged in her complaint that Defendant’s Letter

 violated the FDCPA. (See 15 U.S.C. 1692, et seq.)           Specifically,

 Plaintiff alleged that the Letter violated: 1) section 1692e,

 which provides generally that a debt collector “may not use any

 false, deceptive, or misleading representation or means” when


                                       8
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 9 of 19 PageID #: 200



 collecting a debt; 2) section 1692e(5), which provides that

 “[t]he threat to take any action that cannot legally be taken or

 that is not intended to be taken” is in violation of the FDCPA,

 and; 3) section 1692e(10), which provides that “[t]he use of any

 false representation or deceptive means to collect or attempt to

 collect any debt or to obtain information concerning a

 consumer,” is in violation of the FDCPA.

       A violation of the FDCPA requires that “(1) the plaintiff

 be a ‘consumer’ who allegedly owes the debt or a person who has

 been the object of efforts to collect a consumer debt, (2) the

 defendant collecting the debt must be considered a ‘debt

 collector,’ and (3) the defendant must have engaged in an act or

 omission in violation of the FDCPA’s requirements.”           Derosa v.

 CAC Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017),

 aff’d, 740 F. App’x 742 (2d Cir. 2018) (internal citations

 omitted).

          B. “Least Sophisticated Consumer”

       In the Second Circuit, compliance with the FDCPA is

 assessed “from the perspective of the ‘least sophisticated

 consumer.’”     Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d

 85, 90 (2d Cir. 2008) (quoting Clomon v. Jackson, 988 F.2d 1314,

 1318 (2d Cir.1993).)      The standard of the least sophisticated

 consumer is meant to provide courts with a metric through which


                                       9
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 10 of 19 PageID #: 201



  to evaluate potential deceptiveness without relying on

  assumptions about the “average” or “normal” consumer.           Clomon,

  988 F.2d at 1319 (“This effort is grounded, quite sensibly, in

  the assumption that consumers of below-average sophistication or

  intelligence are especially vulnerable to fraudulent schemes.”)

  Importantly, the least sophisticated consumer, though

  vulnerable, is still held to a standard of reasonableness.            See

  Jacobson, 516 F.3d at 90(quoting Clomon, 988 F.2d at 1318 (“Even

  in ‘crafting a norm that protects the naive and the credulous,’

  we have ‘carefully preserved the concept of reasonableness.’”)

        Finally, the Second Circuit has joined other circuits in

  holding that “the least sophisticated consumer standard

  encompasses a materiality requirement; that is, statements must

  be materially false or misleading to be actionable under the

  FDCPA.”    Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75,

  85 (2d Cir. 2018) (internal citations omitted).           A statement is

  material “if it is capable of influencing the decision of the

  least sophisticated [consumer].”          Cohen, 897 F.3d at 85.



                                  Discussion

        Based on a review of the record and consideration of the

  oral arguments made on June 7, 2021, and assuming all of the

  well-pled factual allegations in the complaint are true, the


                                       10
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 11 of 19 PageID #: 202



  court finds Plaintiff fails to state a claim upon which relief

  can be granted under 15 U.S.C. §§ 1692e, 1692e(5), and

  1692e(10).

        A. Procedural Requirements

        The court assumes the first two required elements for a

  violation of the FDCPA are met: that Plaintiff is a consumer who

  owes a debt or was subject to collection efforts, and that

  Defendant is a debt collector within the meaning of the statute,

  as Defendant has not disputed those two elements.           (See Compl.

  at ¶¶ 6-13.)    Defendant only contests the allegation that the

  collection letter violated the FDCPA.         (See Def.’s Mem.; Def.’s

  Reply.)

        B. Sections 1692e(5) and e(10)

        In addition to broadly alleging a violation of section

  1692e, Plaintiff asserts that Defendant’s Letter violates

  sections 1692e(5) and e(10).       To allege a violation of section

  1692e(5), a plaintiff must show that a defendant (1)

  “threat[ened] to take any action,” (2) “that cannot legally be

  taken or that was not intended to be taken.”          Avila v. Riexinger

  & Assocs., LLC, No. 13 CV 4349 RJD LB, 2015 WL 1731542, at *4

  (E.D.N.Y. Apr. 14, 2015), aff’d in relevant part, 817 F.3d 72

  (2d Cir. 2016), and aff’d in relevant part, 644 F. App’x 19 (2d

  Cir. 2016).     The action threatened by the defendant must be


                                       11
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 12 of 19 PageID #: 203



  “authorized, likely and imminent.” Bentley v. Great Lakes

  Collection Bureau, 6 F.3d 60, 62 (2d Cir. 1993).

        Plaintiff submitted as an exhibit to the complaint the

  Letter that Defendant is alleged to have sent to Plaintiff in

  violation of the FDCPA.      (Letter, ECF No. 1-1.)      The Letter,

  which clearly bears the title “Pre-Legal Notice,” also plainly

  states “your account has been referred to our Pre-Legal

  Department.”    (Id.)    Here, the Letter advises that Plaintiff’s

  account “meets [Defendant’s] legal referral criteria and is

  eligible to be referred to an attorney,” and if payment is not

  received, Defendant “will be “sending [Plaintiff’s] account to a

  law firm to be reviewed by an attorney for possible legal

  options,” at an unspecified time in the future.          When taken

  together, the statements in the Letter are not sufficient to

  constitute a threat to take imminent action that “cannot legally

  be taken or that was not intended to be taken” in violation of

  § 1692e(5).    (See Letter at p. 1; see also Avila v. Riexinger &

  Assocs., LLC, 644 F. App’x 19, 22 (2d Cir. 2016) (finding that

  the letters at issue did not violate section 1692e(5) of the

  FDCPA as they did not threaten legal action, and instead only

  stated that the debt collector “may consider additional

  remedies” and that the accounts were placed with an attorney for

  “such action as necessary.”); see also Avila, 2015 WL 1731542,


                                       12
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 13 of 19 PageID #: 204



  at *5 (“Even explicit statements about the right to take legal

  action are not considered threats of litigation...”); Nichols v.

  Frederick J. Hanna & Associates, PC, 760 F. Supp.2d 275, 280

  (N.D.N.Y.2011) (collecting cases) (“[a] letter that merely

  advises that the creditor has various options to pursue if the

  debtor fails to make a payment does not constitute a threat.”)

        Importantly, the Letter also makes available an alternative

  option for Plaintiff that is separate from either remitting

  payment or being referred to an attorney: the Letter advises

  that if Plaintiff is “unable to make the full payment or [has]

  any queries in relation to [Plaintiff’s] account,” Plaintiff

  “should contact [Credit Corp’s] Pre-Legal Department,” using

  Plaintiff’s specific reference number.         (See Letter at p. 1.)

  Finally, the Letter includes the following language: “Credit

  Corp Solutions…is not a law firm and does not employ any

  attorneys.”    (Id.)   This language further removes the Letter

  from any apparent immediate or imminent threat of legal action.

  See Jackson v. POM Recoveries, Inc., No. 17CV6118, 2020 WL

  4926259, at *6 (E.D.N.Y. Aug. 21, 2020) (quoting Pipiles v.

  Credit Bureau of Lockport, Inc., 886 F.2d 22, 25 (2d Cir. 1989)

  (The language of the communication, “taken as a whole,” must

  leave the least sophisticated reader with the impression that

  “some type of legal action has already been or is about to be


                                       13
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 14 of 19 PageID #: 205



  initiated and can be averted from running its course only by

  payment.”)    The court finds, therefore, that the least

  sophisticated consumer would not reasonably interpret the

  language in this Letter to mean that legal action was

  “authorized, likely, and imminent.”        See Bentley, 6 F.3d at 62.

  Further, Plaintiff has not sufficiently pled facts that could

  lead the court to conclude that Defendant threatened to take any

  action that was “not intended to be taken.”          15 U.S.C. §

  1692e(5).    Nowhere in the complaint or the Letter is there any

  basis for concluding that, upon a possible failure to receive

  payment or contact from Plaintiff, Defendant did not intend to

  send Plaintiff’s “account to a law firm to be reviewed by an

  attorney for possible legal options.”         (Compl. at ¶ 37; Letter

  at p. 1.)    Even if Defendant had not referred Plaintiff’s

  account to a law firm for review by an attorney, the court’s

  analysis would not change.       There are no facts alleged, other

  than “on information and belief,” that Defendant did not have

  any future intention to refer Plaintiff’s account to a law firm.

        Given the reasons discussed immediately supra, the court

  also finds that the Letter does not appear to use any “false

  representation or deceptive means” to attempt to collect the

  debt or any information from Plaintiff in violation of section

  1692e(10).    Plaintiff’s complaint does not offer any facts that


                                       14
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 15 of 19 PageID #: 206



  would lead the court to conclude that any of the language in the

  Letter amounted to a materially false representation as required

  by the Second Circuit, and the court is not otherwise convinced

  that the Letter employs any deceptive means for collecting a

  debt such that the least sophisticated consumer would be

  disadvantaged upon reading it.       See Cohen, 897 F.3d at 85 (The

  materiality requirement means, “[i]n other words, ‘a false

  statement is only actionable under the FDCPA if it has the

  potential to affect the decision-making process of the least

  sophisticated [consumer].’”)

        C. FDCPA Compliance

        Returning to the Second Circuit’s standard for evaluating

  compliance with the FDCPA, and given that the least

  sophisticated consumer is still subject to the “concept of

  reasonableness,” the court finds that the least sophisticated

  consumer would not be exposed to deceptive debt collection

  practices upon a reading of the Letter.         See Jacobson, 516 F.3d

  at 90 (quoting Clomon, 988 F.2d at 1318.)         In applying the least

  sophisticated consumer standard to the Letter, the court is

  mindful of the dual purpose of the FDCPA: “in addition to

  protecting consumers against deceptive debt collection

  practices, the objective test we apply protects debt collectors

  from unreasonable constructions of their communications.”


                                       15
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 16 of 19 PageID #: 207



  Jacobson, 516 F.3d at 90 (2d Cir. 2008.)         The court, in

  reviewing the Letter for compliance with the FDCPA, finds that

  Plaintiff’s interpretation of the Letter constitutes an

  unreasonable construction of the communication.          Plaintiff goes

  a step too far in characterizing the Letter as the sort of

  abusive collection notice the FDCPA was meant to guard against,

  and the court is hesitant to aid a Plaintiff “whose claims are

  based on ‘bizarre or idiosyncratic interpretations of collection

  notices.’”    See Jacobson, 516 F.3d at 90 (quoting Clomon, 988

  F.2d at 1318.)

        D. Defendant’s Motion to Dismiss

        Returning to the motion to dismiss standard, the complaint-

  -which relies on and attaches only the Letter as a relevant

  exhibit—does not provide any additional facts or evidence in

  support of Plaintiff’s argument that Defendant’s Letter violated

  sections 1692e, e(5), and e(10).          In fact, apart from the Letter

  itself, Plaintiff appears to rely exclusively on Plaintiff’s own

  allegations that “[o]n information and belief, Defendant did not

  forward Plaintiff’s account to an attorney as stated in the

  Letter,” and “[o]n information and belief, Defendant never

  intended to forward Plaintiff’s account to an attorney as stated

  in the Letter.”     (See Compl. at ¶¶ 38-39.)      The court holds that

  Plaintiff’s “information and belief,” even when accepted as


                                       16
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 17 of 19 PageID #: 208



  true, does not lead to a conclusion that the Letter violates the

  FDCPA under sections 1692e, e(5), or e(10).          There is simply not

  enough in the complaint to place Plaintiff’s right to relief

  here “above the speculative level.” See Twombly, 550 U.S. at

  555.

         Specifically, the court finds nothing in the complaint or

  the Letter itself that would “allow[] the court to draw the

  reasonable inference” that Defendant’s conduct in this case

  amounted to a false, deceptive, or misleading representation or

  means in connection with the collection of a debt in violation

  of 15 U.S.C. § 1692e.      Iqbal, 556 U.S. at 678.      The court also

  finds that nothing in the complaint or the Letter itself allows

  the court to reasonably infer that Defendant’s conduct amounts

  to the “use of any false representation or deceptive means to

  collect or attempt to collect any debt” in violation of 15

  U.S.C. § 1692e(10).      The Defendant’s language in the Letter

  makes clear that while legal referral is an option for which

  Plaintiff’s account is eligible, the Defendant is not a law firm

  or an attorney, and further makes clear that there are

  intermediary steps available for Plaintiff to take that do not

  include immediate payment of Plaintiff’s debt or legal referral.

  (See Letter at p. 1.)      Plaintiff has not contested the veracity

  of any of the Letter’s components, and the court finds no


                                       17
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 18 of 19 PageID #: 209



  deceptiveness from a review of the Letter or through any fact

  alleged in the complaint.       Finally, the court finds that nothing

  in the complaint or the plain language of the Letter allows the

  court reasonably to infer that Defendant’s conduct amounts to

  either a threat or an empty threat in violation of 15 U.S.C. §

  1692e(5).    The letter stated that Plaintiff’s account met the

  eligibility requirements for referral to an attorney for

  possible legal options, and provided options for remittance of

  payment and information for contacting the debt collector if

  Plaintiff was “unable to make the full payment” or had any

  questions.    (Letter at p. 1-2.) There is nothing in the record,

  such as a bygone deadline in the Letter by which Defendant

  indicated a legal referral would be made or any additional

  communications between Plaintiff and Defendant, that could lead

  the court to conclude that Defendant actually threatened to take

  “any action that cannot legally be taken or that is not intended

  to be taken.”     See 15 U.S.C. § 1692e(5).



                                  Conclusion

        For the foregoing reasons, Defendant’s motion to dismiss

  the complaint pursuant to Federal Rule of Civil Procedure Rule

  12(b)(6) for failure to state a claim is GRANTED, and

  Plaintiff’s complaint is DISMISSED with prejudice because


                                       18
Case 1:20-cv-02908-KAM-RLM Document 31 Filed 06/15/21 Page 19 of 19 PageID #: 210



  Plaintiff has affirmatively stated that she did not intend to

  amend her complaint.      (See Min. Entry, Dec. 10, 2020; see also

  Pl.’s Dec. 11, 2020, Letter, ECF No. 23.)         The Clerk of Court is

  respectfully directed to enter judgment for Defendant and close

  the case.    SO ORDERED.

  Dated:      Brooklyn, New York
              June 15, 2021


                                            _/s/ Kiyo A. Matsumoto______
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




                                       19
